IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSE

 

AT KNOXVILLE
LINDA ANN HARRIS, )
)
Plaintiff, ) Civil Action No.: 3:20-CV-00272-TAV-HBG
)
v. )
) JURY DEMAND
THE TJX COMPANIES, INC.)
d/b/a T.J. MAXX, )
)
Defendant. )

JOINT RULE 26(f) CONFERENCE REPORT AND DISCOVERY PLAN
On August 14, 2020, counsel for the parties held a Rule 26(f) meeting telephonically.

Attorney Sidney W. Gilreath of Gilreath & Associates, PLLC, participated on behalf of the

Plaintiff, and Attorney Alaric A. Henry of the law firm Luther-Anderson, PLLP participated on

behalf of the Defendant. Counsel for the parties discussed the subject matter and deadlines

addressed by Rule 26(a)(1) and agreed to the following plan:

I. Rule 26(f)(3)(A): What changes should be made in the timing, form, or requirement
for disclosures under Rule 26(a), including a statement of when initial disclosures
were made or will be made.

Pursuant to Rule 26(a)(1)(C), the parties stipulate and agree that initial disclosures under

Rule 26(a)(1) will be made by the Plaintiff by September 15, 2020. The Defendant will make its

initial disclosures by October 5, 2020.

I. Rule 26(HG)(B): The subjects on which discovery may be needed, when discovery
should be completed, and whether discovery should be conducted in phases or be

limited to or focused on particular issues.

The parties should complete all written discovery within eight months after the initial

scheduling conference.

Case 3:20-cv-00272-TAV-HBG Document 13 Filed 09/09/20 Pageiof5 PagelD #: 38
The parties shall depose all fact witnesses no later than 60 days following the close of
written discovery.

Any motion to amend or add parties shall be filed no later than December 31, 2020.

The Plaintiff will disclose her experts by May 1, 2021. The Defendant will disclose its
experts by June 1, 2021.

Deposition of expert witnesses will be completed by July 30, 2021.

The parties agree that discovery does not need to be conducted in phases or otherwise
Itmited to or focused on particular issues.

The parties agree that all dispositive motions will be filed by August 31, 2021. Response
to dispositive motions shall be filed within 28 days after the filing of the motion. Response
Memorandums of Law in support or opposition to a dispositive motion shall not exceed 25
pages. Optional replies may be filed within 14 days after the filing of the response, and shall not
exceed five pages. No motion for partial summary judgment shall be filed except upon leave of
the court. Any party wishing to file such a motion shall first file a separate motion that gives the
justification for filing a partial summary judgment motion in terms of overall economy of time
and expense of the parties, counsel and the court. In all other respects, the provisions of local rule
56.01 shall govern.

TH. Rule 26(f)(3)(C): Any issues about disclosure, discovery, or preservation of
electronically stored information, including the form or forms in which it should be
produced.

The parties do not anticipate this case will involve any electronic discovery.

2

Case 3:20-cv-00272-TAV-HBG Document 13 Filed 09/09/20 Page 2of5 PagelD #: 39
IV. Rule 26(f)(3)(D): Any issues about claims of privilege or of protection as trial-
preparation materials, including—if the parties agree on a procedure to assert these
claims after production—whether to ask the court to include their agreement in an
order under Federal Rule of Evidence 502.

The parties agree that any party requesting the documents or portion of documents be
sealed, including without limitation for use as exhibits at trial, must file a motion to seal in
accordance with Section 5.07 of the Administrative Order No. 167 (Administrative Practice and
Procedures for Electronic Case Filings) and Local Rule 7.02, which demonstrates compelling
reasons to seal the documents and that the sealing is natrowly tailored for those reasons. The
motion to seal, even if unopposed, must specifically analyze in detail, document by document,
propriety of secrecy, providing factual and legal citations. Generally, only trade secrets,
information covered by recognized privilege (such as attorney-client privilege), and information
required by statute to be maintained in confidence is typically enough to overcome the
presumption of public access. Failure to comply with these procedures or to provide sufficiently
compelling reasons may result in denial of the request to seal the documents or portions of
documents. Protective orders should not provide that documents provided in discovery and
designated as “confidential” will be automatically be sealed upon filing or if used at trial. Any
such language in the proposed protective orders will be stricken and may result in denial of the
motion for entry of the proposed protective order.

Vv. Rule 26((3)(E): What changes should be made in the limitations on discovery
imposed under these rules or by local rule, and what other limitations should be
imposed.

The parties propose that they will complete factual discovery no later than 60 days

following the close of written discovery. Otherwise the parties do not propose changes or

limitations during the scope of discovery including those set forth in this Court’s Scheduling Order.

3

Case 3:20-cv-00272-TAV-HBG Document 13 Filed 09/09/20 Page 30f5 PagelD #: 40
VI. Rule 26()()(F): Any other orders that the court should issue under Rule 26(c) or
under Rule 16(b) and (e).

The parties do not anticipate the need for a protective order to be entered in regard to any
type of information. To the extent the parties later believe that a protective order is appropriate and
necessary to protect confidential and sensitive information, the parties will thereafter jointly submit a
stipulated Protective Order. The parties agree that an Agreed Medical Order shall be necessary to

obtain medical records and information relative to the Plaintiff.

VII. Other issues addressed in the parties’ Rule 26(f) discovery conference.
The need for a subsequent case management conference will be left to the discretion of

the court.

The parties believe that the trial in this case will take five days.
APPROVED FOR ENTRY:
LUTHER - ANDERSON, PLLP

By: s/Alaric A, Henry (Sidney W_ Gilreath by permission)
ALARIC A. HENRY, BPR# 14885
ALAN C. BLOUNT, BPR# 35048
Attorneys for Defendants

One Union Square, Suite 700

100 W. Martin Luther King Blvd.
Chattanooga, Tennessee 37402
(423) 756-5034

(423) 265-9903 (fax)
aah@lutheranderson.com
acb@lutheranderson.com

4

Case 3:20-cv-00272-TAV-HBG Document 13 Filed 09/09/20 Page 4of5 PagelD#: 41
GILREATH & ASSOCIATES

By: s/ Sidney W._Gilreath

SIDNEY W. GILREATH, BPR# 2000
CARY L. BAUER, BPR# 019735
Attorneys for Plaintiff

550 W. Main Street, # 600

Knoxville, TN 37902

(865) 525-3773

(865) 637-2185- Fax
gilknox@sidgilreath.com

clbauer@sidgilreath.com

By: s/ Charmaine Nichols (Sidney W._Gilreath by Permission)
CHARMAINE NICHOLS, BPR# 018155

Attorneys for Plaintiff

P.O. Box 20038

Knoxville, TN 37940

(865) 924-3430)

(865) 573-1542 - Fax

char(@cnicholsatty.com

5

Case 3:20-cv-00272-TAV-HBG Document 13 Filed 09/09/20 Page 5of5 PagelD #: 42
